UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4191


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BISHME WALKER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00146-WDQ-1)


Submitted:    February 19, 2009             Decided:   March 24, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bishme       Walker     appeals       from    his     conviction       and   262-

month sentence after a jury found him guilty of conspiracy to

possess with intent to distribute 100 grams or more of heroin,

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846

(2006).     Walker contends that his seizure by police, as well as

the   search      incident     to    his      arrest,      were     not     supported      by

probable    cause,       and      that    all      evidence       that      was    obtained

proximate    to    his    arrest     should       be     suppressed.         Walker      also

asserts that, assuming his arrest was illegal, his subsequent

statements to police should also be suppressed, regardless of

the fact that he was provided with notice of his rights pursuant

to Miranda v. Arizona, 384 U.S. 436 (1966).                              Finally, Walker

claims the district court abused its discretion in permitting a

police officer to testify as an expert regarding the value of

the heroin, as the officer was not sufficiently qualified to

present    opinion       testimony       on   this       issue.      After        thoroughly

reviewing the record, we conclude the district court did not

commit reversible error in denying Walker’s motion to suppress

or in permitting the officer to testify as an expert.

            This     court     reviews          the      district        court’s    factual

findings underlying a motion to suppress for clear error, and

the   district     court’s     legal       determinations           de    novo.      United

States v. Wilson, 484 F.3d 267, 280 (4th Cir. 2007) (citing

                                              2
Ornelas v. United States, 517 U.S. 690, 699 (1996)).                                When a

suppression         motion    has     been   denied,    this    court       reviews       the

evidence in the light most favorable to the Government.                             United

States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

               Walker’s      primary    contention      appears     to      be    that    the

officers lacked probable cause to arrest him and that, as a

result, any search of his vehicle that was incident to that

arrest was also invalid.               Both Walker and the Government present

this issue as relating solely to a determination of probable

cause; however, they have failed to address the application of

the Terry * doctrine to the particular facts of this case.                           While

the   officers         blocked   Walker’s         vehicle,   ordered     him       and    his

passenger, Lamont Johnson, to exit, and had both men “taken to

the back of the vehicle,” the manner in which the investigative

stop was carried out by police did not serve to convert it into

an arrest.       As this court noted in United States v. Taylor, 857
F.2d 210, 214 (4th Cir. 1988), once an investigative stop of an

automobile is made, “ordering suspects from the vehicle is a

valid       precautionary       measure      designed   to   afford      a       degree    of

protection to the investigating officer.”                       Additionally, while

the   car     was    blocked     in    and    the    suspects   restrained          by    the

officers,       “[a]    brief    but    complete      restriction      of    liberty       is

        *
            See Terry v. Ohio, 392 U.S. 1, 30 (1968).



                                              3
valid under Terry” and does not result in a custodial arrest.

Id. (quoting United States v. Moore, 817 F.2d 1105, 1108 (4th

Cir. 1987)).        Accordingly, we find that the removal of Walker

from his vehicle is properly analyzed under Terry.

             In    assessing      the    validity            of   the    Terry    stop,     this

court must consider the totality of the circumstances.                                   United

States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004) (citations

omitted).         Factors which may appear to suggest only innocent

conduct   may      nonetheless      amount         to    reasonable        suspicion      when

considered        together.        Id.            The    assessment         of     reasonable

suspicion    must        “give    due    weight         to    common      sense     judgments

reached by officers in light of their experience and training,”

as the court credits the “practical experience of officers who

observe on a daily basis what transpires on the street.”                              Id.

            In challenging the district court’s determination that

the search and seizure were lawful, Walker contends that the

police “did nothing to verify the truth of the assertions of the

[informant]”       who    had    told   the       officers        that    Walker    would    be

receiving a large amount of heroin on that day.                                  However, the

reliability of an informant can be established by demonstrating

that “the informant has previously given tips that have proved

to   be   correct,        or     that    the       information           given     has      been

corroborated.”        United States v. Chavez, 902 F.2d 259, 264 (4th

Cir. 1990) (internal quotation marks and citation omitted).                                  In

                                              4
this case, both of these factors are present.                       According to

Detective     Keith    Gladstone,   the      informant      had     proven      very

reliable in the past in providing information in multiple cases

involving narcotics distribution.                Additionally, the informant

gave the information to Gladstone face-to-face, as he personally

identified Walker as the individual that would be receiving the

narcotics, thereby providing Gladstone with an opportunity to

further judge the informant’s credibility.                      See Perkins, 363
F.3d at 323.      Finally, the informant gave specific information

regarding the vehicle that Walker would be driving, including

the license plate number, which was later verified by police.

See United States v. Lalor, 996 F.2d 1578, 1581 (4th Cir. 1993).

            Notably,    the   police       did    not   rely     solely    on   the

informant’s    information    and   identification         of    Walker;    rather,

they observed a number of interactions that were consistent with

narcotics     distribution.     Gladstone         relied    on     his    extensive

training and experience to determine that Walker’s interactions

with Johnson and other individuals, which may have appeared to

be innocuous, were consistent with the methods commonly employed

by those trafficking in narcotics.               See Illinois v. Gates, 462
U.S. 213, 232 (1983); see also Ornelas v. United States, 517
U.S. 690, 699 (1996).         “The mere fact that particular conduct

may be susceptible of an innocent explanation does not establish

a lack of reasonable suspicion,” as police are not required to

                                       5
wait      until     criminal       activity         actually      occurs      before

investigating a suspicious set of circumstances.                       Perkins, 363
F.3d at 327.       Accordingly, based on the informant’s tip and the

surveillance of Walker and his vehicle, we conclude that the

officers had a sufficient basis under Terry for carrying out the

investigatory stop and removing Walker from the vehicle.

               Following Walker’s removal from the vehicle, Gladstone

looked inside the car and saw two bags on the front floor that

appeared to contain heroin.           Walker contends that this evidence

should    be    suppressed    as    the     product   of   an    illegal     search;

however, there are no grounds on which such evidence could be

deemed    inadmissible,      as    Walker     was   removed     from   the   vehicle

pursuant to a valid Terry stop and the drugs were observed by

Gladstone in plain view.           There is no indication that Gladstone

engaged in a search of the interior of the vehicle, as he merely

looked inside of the car with a flashlight and, after seeing the

narcotics on the floorboard, placed Walker and Johnson under

arrest.     See United States v. Jackson, 131 F.3d 1105, 1108 (4th

Cir. 1997) (“Viewing an article that is already in plain view

does not involve an invasion of privacy and, consequently, does

not constitute a search implicating the Fourth Amendment.”).

               To the extent that Walker challenges the legality of

his arrest, probable cause for an arrest exists when the facts

and circumstances within an officer’s knowledge, and of which

                                          6
the    officer        had    reasonably        trustworthy        information,        are

“sufficient      to    warrant    a    prudent    man    in   believing      that    the

[individual]       had      committed    or    was    committing       an    offense.”

Beck v. Ohio, 379 U.S. 89, 91 (1964); see also United States v.

Manbeck, 744 F.2d 360, 376 (4th Cir. 1984).                   The totality of the

circumstances may include tips from reliable informants.                              See

Alabama v. White, 496 U.S. 325, 330-31 (1990).                      In light of the

large amounts of heroin that were visible inside of Walker’s car

and the fact that the informant’s tip was supported by activity

consistent with narcotics distribution, the police clearly had

probable cause to place Walker under arrest.                       Furthermore, any

subsequent search and seizure of narcotics from the interior of

the vehicle was proper as a search incident to arrest.                               See

United States v. Milton, 52 F.3d 78, 80 (4th Cir. 1995) (citing

New York v. Belton, 453 U.S. 454 (1981)).                      Therefore, we find

that the district court did not err in denying the motion to

suppress.

            In a related claim, Walker contends the district court

erred in refusing to suppress statements that he made to police

following     his      arrest,     asserting      that      the    statements        were

obtained as a direct result of his illegal arrest and that the

Miranda warnings did not serve to cure the violation.                            However,

as    explained       above,     the    arrest    was    valid      and     adequately

supported     by      probable    cause.         To   the     extent      that    Walker

                                           7
challenges the sufficiency of the Miranda warnings, Gladstone

testified that both Walker and Johnson were read their rights

prior to any questioning.              Walker presented no evidence at the

suppression hearing to contradict Gladstone’s account, which the

district      court   found     to    be   credible.      See    United    States      v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).                  Accordingly, we find

Walker’s claim to be without merit.

              Finally, Walker contends the district court abused its

discretion      in    permitting      Gladstone     to    testify     as   an    expert

witness at trial in regard to the value of the heroin recovered

from the vehicle, as Gladstone had not previously testified as

an expert on this issue and was unfamiliar with the specific

geographic location involved in this case.                      This court reviews

the district court’s decision to admit expert testimony under

Fed. R. Evid. 702 for abuse of discretion.                       United States v.

Wilson, 484 F.3d 267, 273 (4th Cir. 2007) (citing Kumho Tire

Co. v.    Carmichael,     526 U.S. 137,   152    (1999)).      The   district

court    must    be   granted    “considerable      leeway      in    deciding    in    a

particular case how to go about determining whether particular

expert testimony is reliable.”               Wilson, 484 F.3d at 273.            If an

expert seeks to be qualified on the basis of experience, the

district court must require that he “explain how his experience

leads    to     the   conclusion       reached,    why    his    experience      is    a

sufficient      basis   for     the   opinion,    and    how    his   experience       is

                                            8
reliably applied to the facts.”                 Id. at 274 (internal quotation

marks and citation omitted).

             Even assuming without deciding that the district court

abused its discretion in permitting Gladstone to provide expert

opinion as to the value of the narcotics, Walker is not entitled

to relief.       The consequences of the improper admission of expert

testimony are reviewed under the harmless error standard.                             See

United   States     v.     Forrest,     429 F.3d 73,    81    (4th   Cir.    2005)

(citation    omitted).           “An   error    in     admitting      improper      expert

testimony is harmless if viewing the record as a whole, it is

clear    beyond     a    reasonable     doubt        that     the   jury    would    have

returned     a    verdict    of    guilty       absent      the     testimony.”       Id.

(internal quotation marks and citation omitted).

             On the record in this case, it is clear that the jury

would have found Walker guilty even absent Gladstone’s testimony

regarding the wholesale value of the drugs.                       Gladstone testified

that the heroin found in the vehicle was “definitely” intended

for distribution, based not only on the value of the drugs found

in the car, but the “very high quantities” that were recovered.

As stipulated to by the parties, the police recovered nearly 500

grams of heroin from the vehicle, an amount that is inconsistent

with personal use.          See United States v. Fisher, 912 F.2d 728,

730   (4th   Cir.       1990).     Furthermore,        Gladstone       testified     that

Walker admitted that the 500 grams were “fronted” or given to

                                            9
him    on   a    “consignment    basis,”    as   he   was    “having   financial

difficulties and this was going to help him get back on his

feet.”      Therefore, even in the absence of Gladstone’s testimony

regarding the value of the heroin, we find it to be clear beyond

a reasonable doubt that the jury would have returned a verdict

of guilty on the charge of conspiracy to possess with intent to

distribute heroin.

                Accordingly, we affirm the district court’s judgment.

We    dispense     with   oral   argument   because    the    facts    and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       10